Citation Nr: 1403236	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-23 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disorder with degenerative disc disease, including as secondary to a service-connected disability.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disorder, including as secondary to a service-connected disability.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right foot disorder, including as secondary to a service-connected disability.  

4.  Entitlement to service connection for a right shoulder disorder, including as secondary to a service-connected disability.  

5.  Entitlement to service connection for a gait abnormality, including as secondary to a service-connected disability.  

6.  Entitlement to an increased rating in excess of 20 percent prior to June 6, 2008, and 40 percent therefrom, for chronic lumbar strain with degenerative disc disease.  

7.  Entitlement to an initial rating in excess of 10 percent prior to June 3, 2010, and 30 percent therefrom, for adjustment disorder with mixed anxiety and depressed mood.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gervasio, Joseph P., Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1990 to April 1992.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2012, a video conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is claiming service connection for various disabilities as well as increased evaluations for his lumbar strain and adjustment disorder.  During the Board hearing in April 2012, he testified that he had recently received treatment from private and VA sources.  In addition, he testified that he had applied for benefits administered by the Social Security Administration (SSA).  Such records may be of significant probative value in determining whether service connection or increased ratings for the disabilities at issue may be granted.  The duty to assist requires VA to attempt to obtain records from other Federal agencies, including the SSA, when VA has notice of the existence of such records.  Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the RO must request complete copies of the SSA records utilized in deciding any disability claim.  Further, the RO/AMC should insure that the Veteran's VA vocational rehabilitation folder, or copies of all documents therein, are added to the claims folder or otherwise made available for appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request a list of all providers of medical care from whom he has received treatment since 2010 for the disabilities at issue.  After obtaining any necessary consent, The RO/AMC should contact the private medical care providers and/or the VA Medical Center and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received.  

2.  The RO/AMC should contact the SSA and request copies, for association with the claims folder, of any and all records of treatment utilized by that agency in any disability determination.  

3.  The RO/AMC should insure that the Veteran's VA vocational rehabilitation folder, or copies of all documents therein, are added to the claims folder or otherwise made available for appellate review

4.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

